Citation Nr: 1120375	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder with major depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from October 2001 to January 2004.  He served in Iraq and participated in combat.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which established service connection for posttraumatic stress disorder (PTSD) with major depression; assigned a 50 percent evaluation; and effectuated the award as of April 21, 2009.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD with major depression.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD with major depression.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

In his December 2009 notice of disagreement (NOD), the Veteran advanced that "I would like to claim for stress, anger, and anxiety."  As these psychiatric symptoms constitute components of the Veteran's service-connected psychiatric disability rather than separate and distinct disabilities, they will be addressed below in reference to the evaluation of the Veteran's service-connected psychiatric disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).



FINDING OF FACT

The Veteran's PTSD with major depression has been shown to be manifested by no more than combat-related nightmares and intrusive thoughts; anger; irritability; depression; impaired judgment and sleep; difficulty in adapting to stressful circumstances including work manifested by documented confrontations with supervisors and co-workers; and GAF scores of between 45 and 55.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for the Veteran's PTSD with major depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In reviewing the evaluation of the Veteran's PTSD, the Board observes that the VA issued VCAA notices to the Veteran in May 2009, June 2009, July 2009, August 2009, and October 2009 which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The VCAA notices were issued to the Veteran prior to the November 2009 rating decision from which the instant appeal arises.  

With respect to this initial increased rating claim, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

The VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded a VA psychiatric examination for compensation purposes.  The examination report is of record and is adequate as it was based on a review of the medical history, a mental status examination, and as sufficient information was provided such that the Board's determination is an informed one.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Historical Review

The report of a November 2009 VA examination for compensation purposes states that the Veteran was diagnosed with PTSD and moderate major depression.  A Global Assessment of Functioning (GAF) score of 45 was advanced.  In November 2009, the RO established service connection for PTSD with major depression; assigned a 50 percent evaluation for that disability; and effectuated the award as of April 21, 2009.  

III.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  A 50 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

A September 2009 Counseling Record from the Veteran's employer reflects that the Veteran was employed as a preservation coordinator.  The Veteran was noted to have become angry and loud when asked to return to his desk to complete a work assignment.  

A November 2009 VA psychological treatment record notes that the Veteran complained of combat-related nightmares and dreams; anger; irritability; verbal aggression towards his wife, boss, co-workers, and strangers; hyperarousal; hypervigilance; and impaired sleep.  He reported that he had been "written up" at work for using expletives towards his boss and co-workers and experienced "road rage" while driving to the VA appointment.  The Veteran was observed to be clean and appropriately dressed; alert; and oriented times four.  On mental status examination, the Veteran exhibited a dysphoric mood with a congruent affect; logical thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD and alcohol abuse.  A GAF score of 55 was advanced.  The Veteran was referred for anger management therapy.  

At the November 2009 VA examination for compensation purposes, the Veteran complained of combat-related nightmares and recollections, anger, irritability, an exaggerated startle response, depression, anxiety, intermittent tearfulness, impaired concentration and control, social isolation, impaired sleep, and hypervigilance.  He reported that he was married; lived with his wife; and worked full time in an office.  The Veteran was observed to be neatly groomed; appropriately dressed; and oriented to person, time, and place.  On mental status examination, the Veteran exhibited a constricted affect; a depressed and dysphoric mood; mildly impaired immediate memory; normal recent and remote memory; good judgment, insight, and impulse control; unremarkable thought processes and no panic attacks, hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD and major moderate depression.  A GAF score of 45 was advanced.  The VA examiner commented that the Veteran's PTSD was productive of decreased concentration, difficulty following instructions, memory loss, and poor social interaction.  

In his December 2009 notice of disagreement, the Veteran advanced that his stress, anger, and anxiety were "severely affecting my life, my relationships with friends and family, and my employment."  He clarified that:

I have had to leave my place of employment on several occasions due to these symptoms getting out of control, and if I hadn't left work they would've incited my anger, and in turn, I probably would have been fired.  

VA mental health clinic treatment records dated in December 2009, January 2010, and February 2010 convey that the Veteran was observed to be casually dressed; appropriately groomed; and oriented times four.  On mental status examination, the Veteran exhibited a constricted affect; an anxious and irritable mood; poor insight and judgment; intact memory; normal speech, thought processes, attention, and concentration; and no suicidal or violent ideation.  The Veteran was diagnosed with PTSD and moderate recurrent depression.  GAF scores of 45 were advanced.  

A January 2010 Counseling Record from the Veteran's employer indicates that the Veteran became angry; banged loudly on a door; and became tearful when instructed not to take personal calls during the work day.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's service-connected psychiatric disability has been objectively shown to be manifested by no more than combat-related nightmares and intrusive thoughts; anger; irritability; depression; impaired judgment and sleep; difficulty in adapting to stressful circumstances including work manifested by documented confrontations with supervisors and co-workers; and GAF scores of between 45 and 55.  The Board notes that the majority of the Veteran's GAF scores were 45.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A score of between GAF scores from 51 to 60 indicates moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board finds that the Veteran's PTSD with major depression has been shown to be productive of significant occupational and social impairment with deficiencies in most areas such as work, family relations, mood, and judgment due to his anger, irritability, depression, anxiety, impaired impulse control, and inability to establish and maintain effective relationships.  While he has been able to maintain full time employment, the Veteran has been repeatedly counseled for his work place disruptions and his social interaction has been assessed as poor.  Moreover, the Veteran has reported that the disorder is severe and results in corresponding functional and social impairment.  He specifically indicated that he has had to leave his place of employment, due to his symptoms going out of control, to avoid exhibiting his anger in such a way that he would be fired.  His statements are found to be competent, credible and probative evidence as to the severity of the condition.  Moreover, the GAF scores assigned to his psychiatric disability are predominantly 45, which corresponds to severe disability.  The Board finds that such psychiatric symptomatology most closely approximates the criteria for a 70 percent evaluation under the provisions of Diagnostic Code 9411 for the entire period of time that is covered by this appeal.  

However, the criteria for a total schedular rating are not approximated.  The evidence, including the statements from the Veteran, do not show that he has total occupational and social impairment as a result of the service-connected disability.  While the Veteran reports that he has lost jobs in the past, during the period of time covered by this appeal, the Veteran has worked.  In addition, he remains married and has several long-term friends.  Moreover, the evidence shows that his thought process is unremarkable, that he does not experience delusions or hallucinations, that he is able to perform activities of daily living and maintain his personal hygiene, and that he is oriented to time and place.  While he does have some memory loss, the evidence does not show that he forgets the names of close relatives, his own occupation or his own name.  While the Veteran does engage in inappropriate behavior in the work place as demonstrated by the counseling records and by the Veteran's own statements, the evidence does not show that his behavior is grossly inappropriate.  In that regard, the evidence shows that his outbursts are primarily verbal, with one instance of banging on the door of an office at work.  The evidence also does not show that he is in persistent danger of hurting himself or others.  The Veteran has denied suicidal ideation and while he has reported that he engaged in physical alterations, those were all reportedly prior to May 2008, which is prior to the period of time that is covered by his appeal.  Therefore, while the reports of altercations have been considered, the most probative evidence is that showing the severity of the disability in closer proximity to the effective date of service connection.  In that regard, there are no reports of physical altercations subsequent to May 2008.  In sum, the totality of the evidence shows that the Veteran is not totally and socially impaired due to his psychiatric signs and symptoms.  At no point in time that is covered by this appeal does the evidence show that the criteria for a total rating are met or approximated and, therefore, staged ratings for distinct periods of time are not warranted.  In the absence of evidence of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, the Board finds that a 70 percent evaluation and no higher is warranted for the Veteran's PTSD with major depression during the entire period of time that is covered by this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The clinical findings and severity of the psychiatric disability as reported by the Veteran fall within the criteria for a 70 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of the VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's psychiatric disabilities beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's psychiatric symptomatology has an adverse impact on his employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  The provisions of 38 C.F.R. § 4.1 specifically state: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).  


ORDER

An initial 70 percent evaluation for the Veteran's PTSD with major depression is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


